Lumpkin, P. J.
There being evidence to warrant a finding that the plaintiff below, in the capacity of a servant, rendered to her deceased uncle and to his wife services for which payment was contemplated, and that these services were not exclusively such as would be prompted by affection and a sense of duty, she was entitled to a recovery against his executors; and having, under the court’s direction, written off a portion of the verdict returned in her favor, the ■same, as thus amended, was not excessive in amount. See Murrell v. Studstill, 104 Ga. 604.

Judgment affirmed.


All the Justices concurring.